 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   KAREN BANERIAN,                                   Case No.: 2:19-cv-00987-RFB-EJY
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING PLUSFOUR, INC., WITH
     AARGON AGENCY, INC; PLUSFOUR, INC; PREJUDICE
21
     and VEGAS VALLEY COLLECTION,
22
                    Defendants.
23

24          PLEASE TAKE NOTICE that Plaintiff KAREN BANERIAN (“Plaintiff”) and Defendant
25
     PLUSFOUR, INC. (“PlusFour”) hereby stipulate and agree that the above-entitled action shall be
26
     dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
27

28
            There are no longer any issues in this matter between Plaintiff and PlusFour to be
     STIPULATION AND ORDER DISMISSING PLUSFOUR, INC., WITH PREJUDICE - 1
 1   determined by the Court, and PlusFour is the only remaining defendant. Plaintiff hereby stipulates
 2
     that all of her claims and causes of action against PlusFour, which were or could have been the
 3
     subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any
 4
     party.
 5

 6            IT IS SO STIPULATED.
              Dated September 3, 2019.
 7
      KNEPPER & CLARK LLC                              SHUMWAY VAN
 8
      /s/ Matthew I. Knepper                           /s/ Garrett R. Chase
 9
      Matthew I. Knepper, Esq.                         Garrett R. Chase, Esq.
10    Nevada Bar No. 12796                             Nevada Bar No. 14498
      Miles N. Clark, Esq.                             8985 S. Eastern Avenue, Suite 100
11    Nevada Bar No. 13848                             Las Vegas, NV 89123
12    5510 So. Fort Apache Rd, Suite 30                Email: garrett@shumwayvan.com
      Las Vegas, NV 89148
13    Email: matthew.knepper@knepperclark.com          Counsel for Defendant
      Email: miles.clark@knepperclark.com              PlusFour, Inc.
14

15    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
16    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
17    Las Vegas, NV 89123
18    Email: dkrieger@hainesandkrieger.com

19    Counsel for Plaintiff

20                                        ORDER GRANTING

21            STIPULATION OF DISMISSAL OF PLUSFOUR, INC., WITH PREJUDICE

22

23   IT IS SO ORDERED.
                                               ________________________________
24                                 _________________________________________
                                             RICHARD F. BOULWARE, II
                                   UNITED STATES DISTRICT COURT JUDGE
25                                             UNITED STATES DISTRICT JUDGE
26                                 DATED this DATED
                                              ____ daythis
                                                        of _________   2019.
                                                            4th day of September, 2019.
27

28
     STIPULATION AND ORDER DISMISSING PLUSFOUR, INC., WITH PREJUDICE - 2
